Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fukuda (US 2012/0187399) discloses a flexible substrate comprising a layer of polyimide [0001-0002]. The layer is formed from a solution of polyimide precursor [0380]. The precursor results from the reaction of a tetracarboxylic acid dianhydride and a diamine [0385]. Suitable dianhydrides include 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, p-phenylenebistrimellitic acid monoester acid dianhydride, and p-biphenylenebistrimellitic acid monoester acid dianhydride, which can be used singly or as a mixture of two or more kinds [0163-0164; 0387]. Suitable diamines include p-phenylenediamine and 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (i.e., 2,2’-bis(trifluoromethyl)benzidine) from the viewpoint of lowered hygroscopic expansion [0411-0415]. In addition to the above general teachings, Fukuda discloses a polyimide precursor solution 8, which results from the reaction of 99 mmol of BPDA, 80 mmol of PPD, and 20 mmol of TFMB [Table 1 on p36].
Fukuda is silent with regard to a polyimide precursor comprising 15-80 mol% of TAHQ or N26DB, 20-85 mol% of s-BPDA, 75 mol% or more of p-PDA, and 17 mol% or more of TFMB. Furthermore, Applicant has provided evidence that the claimed invention provides unexpected results. See Remarks filed 2/16/2021 at pages 4-8, which also references the data in the originally filed specification, the Declaration filed 3/2/2020, and the Declaration filed 2/16/2021. Applicant previously argued the claimed invention provides unexpected results (see, e.g., Remarks filed 2/28/2020), but the examiner previously stated the data was not commensurate in scope with the claimed invention (see, e.g., Non-Final Rejection mailed 9/16/2020 at paragraph 21). The claim amendments and the Declaration filed 2/16/2021, however, narrow the scope .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787